IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 26, 2009

                                     No. 07-60977                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ERNEST CHENWI AFATIKA, also known as Ernest Atoh Shu, also known
as Ernest Afatika, also known as Shu Ernest Atoh

                                                   Petitioner
v.

ERIC H. HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A98 709 182


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Petitioner, a native and citizen of Cameroon, entered the United States in
March 2004 with a passport and visa in the name of Ernest Atoh Shu. Months
later, he sought asylum under the name Ernest Chenwi Afatika, asserting that
he had suffered persecution, including imprisonment and torture, due to his
membership in the Southern Cameroon National Council (SCNC). Believing



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 07-60977

that petitioner was not Afatika but was, in fact, Ernest Atoh Shu, the office of
Immigration and Customs Enforcement began removal proceedings. Over the
course of several hearings, petitioner and the Government submitted numerous
documents, and petitioner testified regarding his identity, his political activities
in Cameroon, and the circumstances of his escape from prison and journey to the
United States.
       The Immigration Judge (IJ) issued a lengthy and detailed oral ruling,
concluding that petitioner (whom the IJ found “speaks the English language
fluently as noted in his asylum application”) was not a credible witness, “[a]fter
observing [his] demeanor while testifying” and citing numerous inconsistencies
in petitioner’s testimony and documentary evidence. The IJ concluded that
petitioner had not carried his burden of establishing his identity or his
entitlement to asylum or withholding of removal. Based largely on this adverse
credibility determination, the IJ separately concluded that petitioner had not
shown that he was entitled to protection under the Convention Against Torture
(CAT). The Board of Immigration Appeals (BIA) agreed with the IJ’s credibility
determinations in relevant respects 1 and affirmed. This timely petition for
review followed.
       The BIA approved of and relied on the IJ’s relevant credibility findings;
thus, we may review those findings of the IJ. See Chun v. INS, 40 F.3d 76, 78
(5th Cir. 1994).         We review the factual findings and the credibility
determinations under the familiar substantial evidence standard and will
reverse only if the record compels a contrary conclusion. Carbajal-Gonzalez v.


       1
         The BIA noted that the IJ’s “adverse credibility finding, which was based on
inconsistencies involving matters such as the respondent’s identity, the nature of his political
involvement in Cameroon, the circumstances of his application for a United States
nonimmigrant visa, as well as the time and circumstances of his learning that he would be
escaping from prison and out of Cameroon, is supported by the record. The concerns raised
by the Immigration Judge have not been persuasively explained before the Immigration Judge
or on appeal before us.”

                                               2
                                  No. 07-60977

INS, 78 F.3d 194, 197 (5th Cir. 1996); Lopez De Jesus v. INS, 312 F.3d 155, 161
(5th Cir. 2002) (footnote omitted).     We conduct this review in light of the
established standards for asylum, withholding of removal, and CAT relief. See
Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002); Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994).
      Petitioner argues that the IJ focused on minor discrepancies in his
testimony, namely an evidently erroneous conclusion by the IJ regarding the
dates that petitioner was in the hospital; a variance between the spelling of
“Afatika” on the birth certificate and asylum application; and a discrepancy
regarding when his father visited him. Nevertheless, the record as a whole
amply supports the denial of relief under the substantial evidence standard. The
conflicting and unexplained testimony and circumstances surrounding, inter
alia, the completion and submission of petitioner’s non-immigrant visa
application, his escape, and his lack of any documents affirmatively identifying
him as anyone other than Ernest Atoh Shu, support the determination that
petitioner had not established his identity.        His claims for asylum and
withholding of removal necessarily fail. See, e.g., Matter of O-D-, 21 I & N Dec.
1079, 1082 (BIA 1998).
      We also reject petitioner’s argument that there is an inconsistency
between the denial of relief on the one hand and the IJ’s conclusions that
petitioner might fear return to Cameroon, and that there is a pattern and
practice of persecution in Cameroon. The IJ made clear that although some of
petitioner’s testimony might be true, other parts of his testimony made it
difficult to determine the facts. Further, the IJ concluded that petitioner had not
shown that he was included or identified in any persecuted group.
      Finally, with respect to the CAT claim, the IJ separately determined that,
largely because of his lack of credibility, petitioner could not carry his burden of
proof. That conclusion was again supported by substantial evidence. Although

                                         3
                                  No. 07-60977

a CAT claim is analytically distinct from claims for asylum and withholding of
removal, see Efe, 293 F.3d at 906-07, the adverse credibility determination with
respect to petitioner’s claims, particularly his identity, supports a finding that
petitioner has not shown that he would be tortured.           See id. at 907-08.
Petitioner’s claim of analytical error by the BIA on this point is without merit.
See id.
      For the foregoing reasons, the petition for review is DENIED.




                                        4